Citation Nr: 1732666	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left knee disability, claimed as left knee cap removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The appellant served in the Tennessee National Guard from May 1957 to November 1975 with a period of active duty for training (ACDUTRA) from July 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the appellant and his niece testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim on appeal 

The appellant contends that he injured his left knee during active service with the National Guard.  He reported that he fell in a supply room and shattered his knee cap, requiring surgical removal of the patella.  He indicated that he did not want the injury to force his discharge from the Guard, so he did not report it and instead sought civilian treatment.

VA regulations provide that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  

As noted above, the appellant has reported that he injured his knee in 1968 while "active" with the National Guard.  A May 1968 National Guard periodic examination report reflects assessment of left knee, six to seven-month old partial patellectomy.  A written statement received in February 2013 from the appellant's former commanding officer, P. L., reflects that he knew that the appellant worked in the armory supply room, often on his own time.  He stated that he was aware appellant fell in the supply room and shattered his kneecap as a result.  He reported that the appellant's desire to remain in the National Guard probably led him to seek civilian care instead of filing a claim with the state.

In this case, the appellant has reported that he injured his knee in 1968, but he has not provided a more specific time frame of the injury.  In addition, while some of the appellant's service personnel records have been obtained, particular periods of ACDUTRA and INACDUTRA have not been verified.  Efforts to verify such service should be undertaken on remand.

In addition, there are no current treatment records regarding the appellant's left knee disability.  While on remand, the appellant should be afforded the opportunity to submit these records, or authorization to obtain any outstanding records of treatment pertaining to the left knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send to the appellant and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for left knee disability on appeal.  The AOJ should also ask the appellant to provide more information regarding a specific timeframe in which the alleged left knee injury occurred.

If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

2.  The AOJ should undertake appropriate development to verify the appellant's service in the National Guard and any additional periods of ACDUTRA, INACTRUTRA or active duty during this timeframe. All service personnel and treatment records from the appellant's National Guard service should be obtained and associated with the claims file, to particularly include National Guard records from 1967-1968.  All efforts in this regard should be documented in the claims file.

3.  If the AOJ verifies National Guard service in 1967 or 1968, or if evidence is unavailable to verify National Guard service in 1967 or 1968 (as distinguished from affirmative evidence showing no National Guard service in 1967 or 1968), the AOJ should schedule the appellant for a VA examination to address the nature and etiology of the appellant's knee condition.  The examiner must review the record and determine whether it is at least as likely as not (50 percent probability or greater) that a knee condition was incurred during a period of ACDUTRA or INACDUTRA from an injury as described by the appellant that occurred in 1967 or 1968.  Review of the entire file is required, including the appellant's hearing testimony.

4.  After completing the above actions, the AOJ should undertake any other further development deemed necessary in light of the new evidence obtained.  

5.  Then the AOJ should readjudicate the claim for service connection for left knee disability. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




